Case 1:19-cv-07694-AT-DCF Document 84 Filed@ea=_eu aie
USDC SDNY

CLIFTON BUDD & DEM ] POCUMENT

ELECTRONICALLY FILED

 

ATTORNEYS AT LAW DOC #:
DATE FILED: _ 8/23/2021

 

THE EMPIRE STATE BUILDING
350 FIFTH AVENUE, 61ST FLOOR FAX (212) 687-3285
NEW YorRK, NY 10118 www.cbdm.com

IAN-PAUL A. POULOS
ASSOCIATE
E-MAIL: IAPOULOS@CBDM.COM

August 20, 2021

VIA ECF

Hon. Analisa Torres

United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Alvarado v. 58 West LLC d/b/a Loi Estiatorio et al.
1:19-cv-07694-AT-DCF

Dear Judge Torres:

This firm represents the Defendants in the above-referenced action. The Defendants write
jointly with Plaintiffs, pursuant to Paragraph I(C) of Your Honor’s Individual Practices in Civil
Cases, to respectfully request that the parties’ deadline to request a pre-motion conference in
advance of moving for summary judgment be extended thirty (30) days from Tuesday, August 20,
through and including Monday, September 20, 2021, with a settlement status letter due to the Court
on September 3, 2021.

After reviewing the nine (9) deposition transcripts in this case, the parties have been
actively engaged in settlement discussions. Based on the momentum of these discussions, the
parties believe that their time and limited resources would be better spent for settlement rather than
preparing Rule 56.1 Statements and moving for summary judgment—especially following the
ongoingly difficult economic climate created by the COVID-19 pandemic.

This is the second request to extend the summary judgment deadline. The previous
extension was granted in order to allow time for the parties to review their deposition transcripts,
which played an important role in encouraging settlement discussions. Thank you for Your
Honor’s time and consideration.

GRANTED in part, DENIED in part. By September 7, 2021, the parties shall file their pre-motion letters.
No further extensions will be granted.

SO ORDERED.

Dated: August 23, 2021 ; o

New York, New York ANALISA TORRES
United States District Judge
